Citation Nr: 0106801	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to the assignment of an initial rating for 
chronic low back pain, with degenerative disc disease, in 
excess of 20 percent.

2.  Entitlement to the assignment of an initial rating for 
arthritis of the left knee, in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1945 
to August 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


REMAND

In a decision of August 13, 1998, the Board denied 
entitlement to an initial rating in excess of 20 percent for 
chronic low back pain, degenerative disc disease, and to an 
initial rating in excess of 20 percent for arthritis of the 
left knee.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) (Court), which, upon a joint motion by the Secretary of 
VA and the veteran-appellant, vacated the Board's August 13, 
1998 decision on the issues of the evaluations of the 
veteran's low back and left knee disorders, and remanded the 
case to the Board for further development of the evidence and 
readjudication.  (The Court dismissed the veteran's appeal of 
the Board's denial of an increased rating for dysthymia). 

In June 1999, the Board remanded the case to the RO in part 
to arrange for the veteran to undergo orthopedic and 
neurologic examinations of the service-connected low back and 
left knee disabilities, including with complete range of 
motion studies of the lumbar spine and left knee, and medical 
opinions as to functional disability due to the veteran's low 
back and left knee disabilities.  Other development was 
completed by the RO, such as request for records from the 
Social Security Administration and VA treatment and 
hospitalization records.  However, the record does not 
reflect if any was action taken with regard to scheduling VA 
orthopedic and neurologic examinations.  For this reason, 
these initial rating issues are now being remanded for the 
purpose of complying with the Court's Remand order and to 
comply with the Board's June 1999 Remand order.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:
 
1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for low back and/or left knee 
symptoms since July 1999.  After securing 
any necessary releases from the veteran, 
the RO should attempt to obtain copies of 
all such clinical records.

2.  The RO should then arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations. The claims 
file must be made available to the 
examiners for review, and the examiners 
should indicate in writing that the 
claims file was reviewed.  The orthopedic 
evaluation should include complete range 
of motion studies of the lumbar spine and 
left knee and other tests that are deemed 
necessary.  The examiner should determine 
whether there is any instability of the 
left knee.  The orthopedic examiner 
should also determine whether the 
veteran's low back and/or left knee 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups. That determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or pain during flare-ups.

The neurological examiner should 
determine whether there are neurological 
deficits associated with the veteran's 
degenerative disc disease of the lumbar 
spine, and to determine whether there is 
paresthesia of the left lower extremity 
associated with arthritis of the left 
knee.

3.  The RO should review the examination 
reports to ensure that they comply with 
the directives of this REMAND.  Any 
examination report failing to comply with 
the directives of this REMAND should be 
returned for corrective action. 

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's rating claims may now be 
granted.  If either  decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and should be afforded an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The purposes of this REMAND are to comply with the Court's 
order, afford the veteran due process, and to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The veteran has a right to present any additional 
evidence or argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


